PER CURIAM.
The claimant presents the following points in this workers’ compensation appeal: (1) that the deputy commissioner erred in denying claimant’s motion for production of defense surveillance films; (2) that the deputy commissioner erred by failing to make a finding regarding the date of claimant’s maximum medical improvement, and thus implicitly denying the claim for TTD benefits, interest, and attorney’s fees; (3) that the deputy erred in failing to make a finding of fact regarding claimant’s average weekly wage; and (4) that the deputy erred in failing to find that claimant has suffered a loss of wage-earning capacity.
Inasmuch as the deputy’s pre-trial order specifically lists as issues the date of MMI, whether claimant is entitled to additional TTD benefits, interest, and attorney’s fees, and claimant’s average weekly wage, we must remand this cause for a determination of these issues. See Pierce v. Piper Aircraft Corp., 279 So.2d 281 (Fla.1973).
We find no merit in claimant’s remaining issues on appeal nor in the employer/carrier’s cross-appeal.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
McCORD and SHIVERS, JJ., and LILES, WOODIE A. (Retired) Associate Judge, concur.